Citation Nr: 1122817	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to August 1991, with further service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

According the benefit of the doubt to the Veteran, the evidence approximates findings of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 50 percent, but no higher, for the service-connected PTSD and major depressive disorder are approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 510(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a February 2008 letter sent to the Veteran, which fully addressed all notice elements.  The February 2008 letter also informed the Veteran about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and private medical records.  Additionally, the Veteran was afforded a VA examination in June 2008.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Merits of the Claim

The Veteran was granted service connection for PTSD and major depressive disorder by a rating decision in April 2009, which assigned a 30 percent evaluation effective February 13, 2008.  He expressed disagreement with the assigned rating in a statement dated January 2010.  

The Veteran contends that the symptoms of his psychiatric disabilities are more severely disabling than is reflected by the currently assigned rating.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

After review of the evidence, the Board finds that the Veteran's service-connected PTSD approximates the criteria for a higher rating of 50 percent.

Disability evaluations are determined by the application of the VA' Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The criteria for rating psychiatric disability are contained in the General Rating Formula.  38 C.F.R. § 4.130.  Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events.)  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434, 9440.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family, relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up young children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV).

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers.)  Id.

The Veteran was diagnosed with chronic PTSD and a moderate major depressive disorder in March 2008 in a private psychological evaluation conducted by Hassan Jabbour, M.D.  The Veteran reported his family told him that he changed a lot after he returned from the First Iraq War.  He had problems with aggression and criticized everything around him.  He had poor energy, frustration, intolerance, and a lack of socialization skills.  He indicated he could not tolerate people, and he could not tolerate if anything did not go his way.  He reported he could not formulate relationships and, although he dated in the past, women ended up leaving him because of his "attitude," although at the time of the evaluation, he was engaged.  He had no friends, and stayed at home all of the time, watching television or "doing nothing."

The Veteran acknowledged nightmares and flashbacks about the war, and avoided war movies.  He also avoided talking about the war.  He felt "very tense and tight" and could not tolerate loud noise.  He admitted symptoms of hopelessness and helplessness, and expressed that if he died, he would not care because he would "probably be in a better place."  However, he never seriously contemplated suicide, and denied any suicide attempts.  He admitted that he became so depressed that he felt like he could not move anymore and had no energy whatsoever.  His sleep was very bad and he was tired all of the time.  He had difficulty falling and staying asleep, and he would sleep about two hours per night.  He drank a lot of alcohol "in order to calm his nerves down" so he could sleep.

The Veteran enrolled at a local college to begin classes towards a degree in Business Administration, but he was unable to finish the first year.  He said he could not relax and focus which caused him to leave school.  He tried to learn  procedures for an air conditioning job, but he was never able to focus enough to get a license or to finish training.  He moved from job to job, from bagging groceries to construction, until 2001 when he was hired by North Carolina State as a maintenance electrician.  

On mental examination, the examiner noted the Veteran was thin and looked older than his stated age.  He appeared "slightly unkempt" and in some form of distress.  He was able to relate well and made good eye contact.  He was very anxious and looked depressed.  He denied any auditory or visual hallucinations, and any suicidal or homicidal ideation.  There was no evidence of psychosis or delusions.  His thought processes were within normal limits, and were goal-directed and logical.  He was able to orient, register, and recall, but had difficulty focusing.  He had good judgment and insight at the time of the assessment, and a GAF score of 40 was assigned.

In an April 2008 progress note signed by Dr. Jabbour, the Veteran reported he slept a little better due to prescribed Trazadone, and he was less tense.  He stated he still felt anxious and depressed at work, and he continued to have nightmares and flashbacks.

During a June 2008 VA PTSD examination, the Veteran appeared tired, but he was cooperative and "engaging."  He was fully oriented and demonstrated accurate knowledge of basic personal information and awareness of current events.  Recent and remote episodic memory and recall for historical information appeared grossly intact.  There was mild impairment on a short-term memory test.  He demonstrated adequate verbal abstract reasoning and judgment, and a restricted and mostly troubled or sad affect.  He smiled briefly early in the interview and showed some mild brightening on occasion.  Eye contact was fair.  His mood appeared substantially depressed. 

His thinking was logical and goal-oriented, and a major theme of the interview was one of dissatisfaction with self and a sense of regret for having chosen to join the service.  He viewed his time in the Marine Corps as "four wasted years" with the exception of the opportunity to travel.  He said he felt he would be "better off" if he had not joined the service.  His main goal was to start a business when he was discharged from the Marine Corps, but it had not happened due to his "treatment of people."  

When questioned about changes that he noticed in himself after the war, the Veteran indicated that the principle change was his "treatment of people... used to be easygoing... now it is to the point, more aggressive, let you know you're wrong."  He reported he could still make friends, but eventually, he was likely to have a confrontation with them.  He recalled that he "never used to fight" and now he was "a little too aggressive," which he attributed to his training in the Marine Corps and "do or die" situations during the Gulf War.  He stated he was aware of the change every day, either in the form of having angry thoughts or of responding angrily outwardly.

The Veteran described his typical day as getting up early to go to work, attending to his work, and returning home by 3:30 so he had time to do needed chores, but he was "so tired and depressed" that he would just sit and watch television.  He related that he lived with his fiancée and that they had been together for eight years.  He said their relationship was "kind of shaky, but still pretty good" and that they argued too much.  The Veteran had no hobbies and although he used to enjoy fishing, he had not fished in two years.  He said he could not think of anything that brought him pleasure.  He also described long-standing sleep problems.  He slept two or three hours per night, and napped and dozed for five to ten minutes throughout the day.  He reported he slept approximately four hours per night since he saw a chiropractor for back pain.  He said he felt tired prior to going to bed, but once he was in bed, he was not tired and he could not sleep.  He indicated that one to two years earlier, he would not eat at all some days.  He indicated that his appetite was better at the time of the evaluation.  He drank three 24-ounce beers daily, and drank approximately nine 12-ounce beers on the weekends.  He was also in the habit of smoking marijuana, but he had not smoked in the past six months.

The diagnosis was moderate major depressive disorder, and a GAF score of 55 was assigned.  The examiner opined that the evaluation found a lack of evidence for a diagnosis of PTSD related to a lack of a clear traumatic stressor and to a symptom picture that was more indicative of depression than of PTSD.  There was no evidence of traumatic re-experiencing during the evaluation, and although there appeared to be some avoidance of thoughts and conversations related to the war, it appeared related to his overall negative view of his time in service rather than a form of traumatic avoidance.  The overall impression was of major depression related to frustration in achieving important life goals.

In an October 2008 statement, the Veteran reported Dr. Jabbour treated him for seven months, conducted therapy with him, and had a long and ongoing clinical relationship with him.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

After review of the evidence, the Board finds the Veteran's service-connected psychiatric disability approximates the criteria for a higher rating of 50 percent.

In order for a rating of 50 percent to be awarded for PTSD, there must be evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Here, the Board notes the Veteran's varied employment history until 2001 and difficulty in establishing and maintaining effective occupational and social relationships, despite a long-term relationship with his fiancée.  During Dr. Jabbour's March 2008 evaluation, the Veteran reported frustration and aggression symptoms and described intolerance towards other people.  He stated that he had no friends and indicated he stayed home all the time.  During the June 2008 VA examination, the Veteran described his poor "treatment of people" and reported he was aggressive towards other people and had confrontations with friends.  The evidence also suggests short-term memory impairment and disturbed motivation and mood.  During the June 2008 VA examination, the Veteran expressed frustration and dissatisfaction with his life after service.  However, the evidence of record suggests the Veteran was oriented to person, time, and place; and he denied any auditory or visual hallucinations, and any suicidal or homicidal ideation.  There was no evidence of psychosis or delusions.  He had logical, goal-oriented speech, and displayed good insight and judgment.  

In order for a rating of 70 percent to be awarded for PTSD and major depressive disorder, there must be evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  

The symptoms as described above which support a 70 percent rating are not present.  The Veteran did not display evidence of occupational and social impairment in most areas.  He obtained a maintenance electrician job at a university in 2001 and did not display near-continuous panic or depression affecting the ability to function independently.  As discussed above, the Veteran was oriented to person, time, and place; and he denied any auditory or visual hallucinations, and any suicidal or homicidal ideation.  There was no evidence of psychosis or delusions.  He had logical, goal-oriented speech, and displayed good insight and judgment.  Therefore, a higher initial rating of 70 percent is not warranted.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay testimony is competent when it describes symptoms, which support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995); aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran is competent to report his psychiatric symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted grant of a 50 percent rating for service-connected PTSD and major depressive disorder; however, evaluations for VA purposes have not shown the severity required for a higher, schedular, as discussed above.

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.

There is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his PTSD and major depressive disorder, that would take this case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Thus, it is concluded that the Veteran's impairment is contemplated by the schedular rating assigned, particularly when the symptoms of the disability falls squarely in the 50 percent evaluation.


ORDER

An initial rating of 50 percent for PTSD and major depressive disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


